DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18
Similarly, Claim 30 recites on line 2 that all of the circular coolant exit passageways are disposed “generally parallel” to the central longitudinal axis.  However, the term “generally” renders the claim indefinite since it is unclear if all the circular coolant exit passageways are indeed disposed parallel to a central longitudinal axis or not.  Further clarification is needed.
Similarly, Claim 31 recites on line 2 that at least one of the circular coolant exit passageways is disposed “generally parallel” to the central longitudinal axis.  However, the term “generally” renders the claim indefinite since it is unclear if at least one of the circular coolant exit passageways is indeed disposed parallel to a central longitudinal axis or not.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 810,543 (hereafter—GB’543--) and further in view of Guter US 2015/0360302.
In regards to claim 1, GB’543 discloses a replaceable drill head (5), comprising: a front end (i.e. machining end); a rear end (i.e. shank end) opposite the front end; a front clearance face (where cutting edges 8 are disposed); a side clearance face (where flutes are disposed, closest to the machining end); one or more primary cutting edges (8) at an intersection between 
GB’543 fails to disclose one or more secondary cutting edges at an intersection between the side clearance face and the outer peripheral surface.
However, Guter teaches on Figure 5, that it is well known in the art of drilling to have one or more primary cutting edges 46 and one or more secondary cutting edges 34.  Note that Figure 5 shows the secondary cutting edges 34 located at an intersection between a side clearance face, where flutes 14 are disposed, and an outer peripheral surface 30/32.
A person having ordinary skill in the art of drilling, at the time the Applicant’s invention was filed, would have recognizes that by providing secondary cutting edges at an intersection between the side clearance face and the outer peripheral surface, to machine an inner circumferential surface of a hole when drilling in order to finish it (fine machining).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify GB’543’s drill to have one or more secondary cutting edges at an intersection between the side clearance face and the outer 
GB’543 as modified fails to disclose that the outer diameter of the at least one first internal coolant exit passageway is in a range of between about 0.15mm to about 0.30 mm; and that the second cross-sectional area of the at least one first internal coolant exit passageway is at least 3-10 times less than the first cross-sectional area of the at least one internal coolant inlet passageway.
Nevertheless, it has been noted that GB’543 does disclose that the at least one first internal coolant exit passageway 7 has an outer diameter.  
Accordingly, the value of the diameter of the at least one first internal coolant exit passageway constitute a defined value of the cutting tool. Therefore, the value of the diameter of the at least one first internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the at least one first internal coolant exit, were disclosed in the prior art by GB’543, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide GB’543’s diameter of the at least one first internal coolant exit passageway to be within a desired range such as between about 0.15mm to about 0.30 mm.  In re Aller, 105 USPQ 233.  
GB’543 also disclose that the diameter of the diameter of the first internal coolant passageway (2) may vary in diameter when compared to that of the other of the passageways (e.g. 6), such as being smaller in order to control the supply and/or expansion of the coolant medium to the working or cutting part of the drill.  There is a suggestion in GB’543 that the passageways 6 and 7 are smaller than the inlet passageway (2).

In regards to claim 7, GB’543 as modified discloses the replaceable drill head according to claim 1, GB’543 also discloses that a ratio of a number of internal coolant exit passageways (9) to a number of internal coolant inlet passageways (7) is 1:1.
In regards to claim 8, GB’543 as modified discloses the replaceable drill head according to claim 1, GB’543 also discloses that a ratio of a number of internal coolant exit passageways (2) to a number of internal coolant inlet passageways (7) is 1:1.
Claims 1, 7-8, 18-23, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. US 6,045,301 in view of Nevills US 5,452,971.
In regards to claim 1, Kammermeier as modified discloses on Figures 1-35, a drill bit (1) comprising: a front end (machining end); a rear end (shank end) opposite the front end; a front clearance face (6); a side clearance face (10); one or more primary cutting edges (5) at an intersection between the front clearance face (6) and the side clearance face (10); one or more secondary cutting edges (7) at an intersection between the side clearance face and an outer peripheral surface (see at least Figure 1); at least one first internal coolant passageway (19), having a first cross-sectional area (note that Figure 8, shows the cross-sectional area of passageways 19); and at least one first internal coolant exit passageway (i.e. refer to coolant passageways 9, which have internal coolant outlets at least on the side-most part 8 as shown on Figures 7 and 8) having a second cross-sectional area (note that Figure 8, also shows the cross-sectional area of exit passageways 9) and having an outer diameter, the at least one first internal coolant exit passageway in fluid communication with the at least one internal 
However, Kammermeier fails to disclose that the diameter of each internal coolant exit passageway is in a range between about 0.15 mm to about 0.30 mm.
Nevertheless, it has been noted that Kammermeier does disclose that each internal coolant exit passageway has a diameter.  
Accordingly, the value of the diameter of each internal coolant exit passageway constitute a defined value of the cutting tool. Therefore, the value of the diameter of each internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the each internal coolant exit, were disclosed in the prior art by Kammermeier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kammermeier’s diameter of each internal coolant exit passageway to be within a desired range such as between about 0.15mm to about 0.30 mm.  In re Aller, 105 USPQ 233.  

Nevertheless, it has been noted that Kammermeier does disclose that the diameter of the connecting channels or of the corresponding discharge orifices can be varied as a function of the flow quantities required (column 4, lines 20-22); Kammermeier also discloses that the depending on the actual distance from the drill tip, the discharge orifices may have smaller diameters (column 7, lines 51-53); and there is a suggestion in the drawings that the discharge orifices (9) are smaller than the inlet passageways 19.
Accordingly, it would have been obvious at the time the Applicant’s invention was filed, to try having the diameter of each circular coolant exit passageway be as desired, such as t3-10 time smaller than the diameter of the circular coolant inlet passageway based on the teachings of Kammermeier, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kammermeier fails to explicitly disclose that the drill is a repleaceable drill head.  However, it has been noted that Kammermeier incorporated by reference Nevills US 5,452,971 as indicated on column 12, line 64.
Nevills discloses an embodiment having a drill bit and another embodiment in which the drill bit has a repleaceable drill head (see Figures 14, 14A, 15, 15A and 15B).
A person having ordinary skill in the art at the time the Applicant’s invention was filed, would have recognized that by providing a repleaceable drill head, whenever the cutting edges are worn out or break, the drill head is replaced with a new drill head instead of replacing the entire drill.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Kammermeier’s drill bit tip, to be repleaceable 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the Applicant’s invention was filed to have the drill bit of Kammermeier have a replaceable drill bit head, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In regards to claim 7, Kammermeier as modified discloses the repleaceable drill head according to Claim 1, Kammermeier as modified also discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is 1:1 (see Figure 11).
In regards to claim 8, Kammermeier as modified discloses the repleaceable drill head according to Claim 1, Kammermeier as modified also discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is greater than 1:1 (see Figure 7).
In regards to claim 18, Kammermeier as modified discloses on Figures 1-35, a drill bit (1) comprising: a front end (machining end); a rear end (shank end) opposite the front end; a front clearance face (6); a side clearance face (10); one or more primary cutting edges (5) at an intersection between the front clearance face (6) and the side clearance face (10); one or more secondary cutting edges (7) at an intersection between the side clearance face and an outer peripheral surface (see at least Figure 1); a plurality of internal coolant passageways (19), each internal coolant passageway comprising a circular coolant inlet passageway (refer to the inlet located at the bottom most part of the drill which acts as a coolant inlet) with an outer diameter; and a circular coolant exit passageway (9) with an outer diameter, wherein the outer diameter of each circular coolant exit passageway is smaller than the outer diameter of the circular coolant inlet passageway (see Figure 8), therefor being capable of thereby producing an increased delivery of pressurized gaseous coolant to an insert-chip interface (see column 1, 
However, Kammermeier fails to disclose that the diameter of each internal coolant exit passageway is in a range between about 0.15 mm to about 0.30 mm.
Nevertheless, it has been noted that Kammermeier does disclose that each internal coolant exit passageway has a diameter.  
Accordingly, the value of the diameter of each internal coolant exit passageway constitute a defined value of the cutting tool. Therefore, the value of the diameter of each internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the each internal coolant exit, were disclosed in the prior art by Kammermeier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kammermeier’s diameter of each internal coolant exit passageway to be within a desired range such as between about 0.15mm to about 0.30 mm.  In re Aller, 105 USPQ 233.  

Nevertheless, it has been noted that Kammermeier does disclose that the diameter of the connecting channels or of the corresponding discharge orifices can be varied as a function of the flow quantities required (column 4, lines 20-22); Kammermeier also discloses that the depending on the actual distance from the drill tip, the discharge orifices may have smaller diameters (column 7, lines 51-53); and there is a suggestion in the drawings that the discharge orifices (9) are smaller than the inlet passageways 19.
Accordingly, it would have been obvious at the time the Applicant’s invention was filed, to try having the diameter of each circular coolant exit passageway be as desired, such as t3-10 time smaller than the diameter of the circular coolant inlet passageway based on the teachings of Kammermeier, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kammermeier fails to explicitly disclose that the drill is a repleaceable drill head.  However, it has been noted that Kammermeier incorporated by reference Nevills US 5,452,971 as indicated on column 12, line 64.
Nevills discloses an embodiment having a drill bit and another embodiment in which the drill bit has a repleaceable drill head (see Figures 14, 14A, 15, 15A and 15B).
A person having ordinary skill in the art at the time the Applicant’s invention was filed, would have recognized that by providing a repleaceable drill head, whenever the cutting edges are worn out or break, the drill head is replaced with a new drill head instead of replacing the entire drill.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Kammermeier’s drill bit tip, to be repleaceable 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the Applicant’s invention was filed to have the drill bit of Kammermeier have a replaceable drill bit head, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In regards to claim 19, Kammermeier as modified discloses the repleaceable drill head according to Claim 18, Kammermeier as modified also discloses that the circular coolant exit passageway is in the form of a straight cylindrical passageway.
In regards to claim 20, Kammermeier as modified discloses the repleaceable drill head according to Claim 18, Kammermeier as modified also discloses that the circular coolant exit passageway has an outer diameter OD exit.
However, Kammermeier as modified fails to explicitly disclose that the outer diameter is within a range of between about 0.10 mm to about 1.00 mm.
However, similarly as discussed above, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the outer diameter of Kammermeier be of a value such as within a range of between about 0.10 mm to about 1.00 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 21, Kammermeier as modified discloses the repleaceable drill head according to Claim 20, Kammermeier as modified also discloses that the circular coolant exit passageway has an outer diameter OD exit.
However, Kammermeier fails to explicitly disclose that the outer diameter is within a range of between about 0.15mm to about 0.30 mm.

In regards to claim 22, Kammermeier as modified discloses the repleaceable drill head according to Claim 18, Kammermeier as modified also discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is 1:1 (see Figure 11).
In regards to claim 23, Kammermeier as modified discloses the repleaceable drill head according to Claim 18, Kammermeier as modified also discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is greater than 1:1 (see Figure 7).
In regards to claim 29, Kammermeier as modified discloses the replaceable drill head according to Claim 1, Kammermeier as modified discloses at least one second internal coolant exit passageway (e.g. refer to any of the other coolant exit passageways 9 located at the at least other internal coolant inlet passageway 19) having a third cross-sectional area (as per Figure 8), the at least one second internal coolant exit passageway (9) in fluid communication with the at least one internal coolant inlet passageway (19), wherein the coolant exits the at least one second coolant exit passageway (9) at the side clearance face (10) of the replaceable drill head, and wherein the second cross-sectional area of the at least one second internal coolant exit passageway (as per Figure 8) is smaller than the first cross-sectional area of the at least one internal coolant inlet passageway (19), thereby producing an increased delivery of pressurized gaseous coolant to an insert-chip interface.

Nevertheless, it has been noted that Kammermeier does disclose that the diameter of the connecting channels or of the corresponding discharge orifices can be varied as a function of the flow quantities required (column 4, lines 20-22); Kammermeier also discloses that the depending on the actual distance from the drill tip, the discharge orifices may have smaller diameters (column 7, lines 51-53); and there is a suggestion in the drawings that the discharge orifices (9) are smaller than the inlet passageways 19.
Accordingly, similarly as discussed above, it would have been obvious at the time the Applicant’s invention was filed, to try having the second cross-sectional area of the at least one second internal coolant exit passageway be as desired, such as two time less than the first cross-sectional area of the at least one internal coolant inlet passageway based on the teachings of Kammermeier, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 30, Kammermeier as modified discloses the replaceable drill head according to Claim 18, Kammermeier as modified discloses that all of the circular coolant exit passageways (9) are disposed generally parallel to the central longitudinal axis (i.e. see claim 4 of Kammermeier where it is explicitly disclosed that the passageways 9 are substantially parallel to the longitudinal axis).
In regards to claim 31, Kammermeier as modified discloses the replaceable drill head according to Claim 18, Kammermeier as modified discloses that all of the circular coolant exit passageways (9) are disposed generally parallel to the central longitudinal axis and is collinear (e.g. in a row) with a corresponding one of the circular coolant inlet passageways (i.e. 
In regards to claim 32, Kammermeier as modified discloses the replaceable drill head according to Claim 18, Kammermeier as modified discloses that all of the circular coolant exit passageways (9) are disposed obliquely (slanting because they are spiraling in relation to the longitudinal axis) relative to the central longitudinal axis (i.e. see claim 4 of Kammermeier where it is explicitly disclosed that the passageways 9 are substantially spirally along the longitudinal axis).
Response to Arguments
Applicant’s arguments filed on 12/08/2020 with respect to claims 1, 7, 8, 18-23 and 29-32 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for claims 1, 7 and 8 under 35 USC § 103 over GB 810,543 (hereafter—GB’543--) and further in view of Guter US 2015/0360302 has been incorporated as aforementioned; and new ground(s) of rejection for claims 1, 7-8, 18-23, 29-32 under 35 USC § 103 over Kammermeier et al. US 6,045,301 in view of Nevills US 5,452,971 has also been incorporated as aforementioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722